AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                     D
                                    UNITED STATES DISTRICT CO
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        I   FEB 1 8 2020
                                                                                                     CLERK. U.S. OISTHtCT COURT
                                                                                                                               I
                                                                                                  SOUTHER~ DISTRICT OF,$ALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A            C'RiMt~~~SE-.;:.K.::;.._.::,DE:;.P.:.UT=V
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                               V.
       SALVADOR MURRIETA-CERVANTES (I)
                                                                         Case Number:        3:18-CR-03952-WQH

                                                                      Rebecca C Fish
                                                                      Defendant's Attorney
REGISTRATION NO.                77824-298
 •-
THE DEFENDANT:
cgJ admitted guilt to violation of allegation(s) No.        1

 D    was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                           --------------
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                  Nature of Violation

               I                    nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                       February l 0 2020
                                                                      D ~

                                                                       HON. WILLIAM Q. HAYES
                                                                       UNITED STATES DISTRICT JUDGE;
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                SALVADOR MURRIETA-CERVANTES (I)                                          Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-03952-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Five (5) months consecutive to the sentence imposed in case 19crl559-WQH




 •     Sentence imposed pursuant to Title 8 USC Section l326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at _ _ _ _ _ _ _ _ _ A.M.                        on--------~----------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on
                                 - - - - - - - - - - - - - to               ---------------
  at
       ------------ ,                        with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: l 8-CR-03952-WQH
